DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,629,765 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Reference 1: Dhulla (US 2016/0218236).
Reference 2: Ukigaya (US 2017/0317117).
Reference 3: Kim (US 2015/0061063).
Regarding claim 1, Dhulla teaches a photodetector in fig. 1A, comprising: a substrate (14C);
a first semiconductor region (14A), the first semiconductor region extending into the substrate from a front side of the substrate; and
a second semiconductor region (23), the second semiconductor region further extending into the substrate from a bottom boundary of the first semiconductor 
Dhulla does not teach “a negative voltage is present from the substrate to the first semiconductor region.”
Regarding claim 10, Dhulla teaches a photodetector, comprising: a substrate (14C);
a first semiconductor region (14A), the first semiconductor region extending into the substrate from a front side of the substrate; and
a second semiconductor region (23), the second semiconductor region further extending into the substrate from a bottom boundary of the first semiconductor region, wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from a back side of the substrate (see par. 30).
Dhulla does not teach a first isolation region extending into the substrate from a back side of the substrate; and a second isolation region extending into the substrate from the front side of the substrate.
Ukigaya teaches the same field of an endeavor wherein a first isolation region (30) extending into the substrate from a back side of the substrate.

Neither Dhulla nor Ukigaya or their combination teach “a substrate having a first doping type; a first semiconductor region having a second doping type opposite to the first doping type”.
Regarding claim 19, Dhulla teaches a method for forming a photodetector, comprising:
forming a first semiconductor region (14A) over a front side of a substrate (14C); forming a second semiconductor region (23) inwardly extends into the substrate from a bottom boundary of the first semiconductor region;
wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from the radiation receiving surface (see par. 30).
Dhulla does not teach a step of thinning the substrate from a back side of the substrate so as to form a radiation receiving surface on the back side of the substrate.

Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the step of thinning the substrate from a back side of the substrate so as to form a radiation receiving surface on the back side of the substrate as taught by Kim in the teaching of Dhulla so that a range of the incident light inputted to the PD region is region and thus light interception efficiency is improved (see par. 76).
Neither Dhulla nor Kim or their combination teach “a negative voltage is present from the substrate to the first semiconductor region”.

Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a photodetector, comprising: “wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from a back side of the substrate, and a negative voltage is present from the substrate to the first semiconductor region” in combination of all of the limitations of claim 1. Claims 2-8 include all of the limitations of claim 1.
claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a photodetector, comprising: “a substrate having a first doping type; a first semiconductor region having a second doping type opposite to the first doping type, the first semiconductor region extending into the substrate from a front side of the substrate” in combination of all of the limitations of claim 10. Claims 11-18 include all of the limitations of claim 10.
Regarding claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a photodetector, comprising: “wherein when the photodetector operates under a Geiger mode, the second semiconductor region is fully depleted to absorb a radiation source received from the radiation receiving surface, and 6a negative voltage is present from the substrate to the first semiconductor region” in combination of all of the limitations of claim 19. Claim 20 includes all of the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818